ACCEPTED
                                                                        14-14-00825-CV
                                                        FOURTEENTH COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                                                                    7/1/2015 3:28:32 PM
                                                                  CHRISTOPHER PRINE
                                                                                 CLERK

                No. 14-14-00825-CV

                  ______________                        FILED IN
                                                 14th COURT OF APPEALS
                                                    HOUSTON, TEXAS
                  IN THE                          7/1/2015 3:28:32 PM
            COURT OF APPEALS                     CHRISTOPHER A. PRINE
                                                          Clerk
                 FOR THE
       FOURTEENTH DISTRICT OF TEXAS
                 at Houston
              ______________

 INWOOD FOREST COMMUNITY ASSOCIATION,
                Appellants

                          v.

          TOAN VAN NGUYEN, ET AL
                 Appellees

    Appealed from the 165th Judicial District Court
                Harris County, Texas


            ROBERT BURCHFIELD’S
   NOTICE REGARDING APPELLEE’S BRIEF



                   Steven D. Poock
             State Bar Number 00794473
                    P.O. Box 984
              Sugar Land, Texas 77487
                 Tel. (281) 277-7678
                 Fax (281) 277-7679
                  spoock@juno.com
ATTORNEY FOR APPELLEE ROBERT BURCHFIELD



                          1
                            ROBERT BURCHFIELD’S
                  NOTICE REGARDING APPELLEE’S BRIEF


         COMES NOW Robert Burchfield, Appellee herein, and shows the Court the

following:


         1.   Robert Burchfield adopts the factual analysis and legal argument in

Appellee’s brief previously filed with this Court, and will NOT be filing a separate brief

apart from Appellee’s.

                                                       Respectfully Submitted,
                                                         /s/ Steven Poock
                                                       _______________________
                                                       Steven Poock




                            CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing has been served on all parties on this
    st
the 1 day of July, 2015.
                                                         /s/ Steven Poock
                                                       _______________________
                                                       Steven Poock




                                            2